Citation Nr: 0020684	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  94-06 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1966 to 
November 1973.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a June 1992 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  Jurisdiction currently resides with 
the Boise, Idaho, RO.

In a September 1997 decision of the Board, the petition to 
reopen the claim for service connection for right hearing 
loss disability was denied.  On appeal to the U.S. Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veteran's Appeals prior to March 1, 1999) (hereinafter 
Court), this Board decision was vacated and the matter 
remanded for the Board to consider the issue in light of the 
Federal Circuit Court of Appeal's decision in Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998).

The appellant is obliged to submit new and material evidence 
sufficient to support his petition to reopen his claim for 
service connection for right hearing loss disability.

REMAND

The appellant has submitted additional medical evidence (with 
waiver of RO consideration) to support his petition to reopen 
a claim for service connection for right hearing loss 
disability in the form of a private medical opinion since the 
issuance of the Court's order that vacated the September 1997 
Board decision.  As part of the Board's September 1997 
decision, the issue of entitlement to service connection for 
a liver disorder was remanded.  In order to ensure that the 
appellant has been given due process in regard to this claim 
and to avoid piecemeal litigation, (See Harris v. Derwinski, 
1 Vet. App. 180 (1991) where the Court stated that it would 
not review appeals in a "piecemeal" fashion), the issue of 
whether new and material evidence has been submitted to 
reopen the claim should be remanded to the RO for 
adjudication.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should adjudicate the petition to 
reopen a claim for service connection for 
right hearing loss disability in light of 
the holding in Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).

The veteran is informed that he has an 
obligation to submit new and material 
evidence to reopen the claim for service 
connection.  The veteran is also under an 
obligation to submit evidence of a well 
grounded claim for service connection.  
More specifically, if there is or has 
been an allegation of outstanding 
evidence, the veteran or his 
representative must submit that evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If upon completion of the above action, the claims 
remain denied, the claims should be returned to the Board 
after compliance with all requisite appellate procedures.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



